Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-27-2002

USA v. Guadarrama
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3453




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Guadarrama" (2002). 2002 Decisions. Paper 784.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/784


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         NOT PRECEDENTIAL

                         IN THE UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT

                                            No. 01-3453
                                         _________________

                                  UNITED STATES OF AMERICA

                                                      v.

                                JUAN GUADARRAMA, Appellant
                            ____________________________________

                           On Appeal From the United States District Court
                                     For the District of New Jersey
                                        (D.C. No. 00-cr-00663)
                            District Judge: Honorable Stephen M. Orlofsky
                          _______________________________________

                             Submitted Under Third Circuit LAR 34.1(a)
                                        October 15, 2002
                        Before: BECKER, Chief Judge, ROTH and ROSENN,
                                          Circuit Judges.

                                      (Filed: November 27, 2002 )
                                     _______________________

                                            OPINION
                                     _______________________

BECKER, Chief Judge.

        Juan Guadarrama appeals from a judgment of the District Court in a criminal case

entered pursuant to a plea of guilty to an indictment charging him with making

approximately $940 in counterfeit United States currency and with possession of

approximately 980 counterfeit alien registration cards. Guadarrama presses two arguments

on this appeal.
        First, he submits that his trial counsel rendered ineffective assistance during his

sentencing hearing by failing to make a motion for downward departure based on his status

as an illegal alien and the possibility that he might consent to a voluntary deportation. No

hearing was ever held on this issue. Accordingly, Guadarrama is not entitled to raise this

issue on direct appeal. As we have made clear in a number of cases, see, e.g. United States

v. Haywood, 155 F.3d 674, 678 (3d Cir. 1998) we will not review an ineffective assistance

claim on direct appeal unless there is a sufficient record to dispose of the claim. More

importantly, we have consistently held that the proper avenue for pursuing such claims is

through a collateral proceeding [under 28 U.S.C. § 2255] in which the factual basis for the

claim may be developed. Id.

        Second, Guadarrama asserts that the District Court should not have imposed a two-

level sentencing enhancement for obstruction of justice. The District Court ordered the

sentencing enhancement because it concluded that the government had proven, by clear and

convincing evidence, that Guadarrama had committed perjury at the suppression hearing,

since Guadarrama’s testimony was false, material and willful. As the District Court saw it,

the sentencing hearing basically presented “a swearing contest” between Guadarrama and

the four law enforcement officers who testified at the hearing. The Officers (and others)

said that Guadarrama clearly understood English; Guadarrama testified that he did not. The

District Court’s factual finding that Guadarrama committed perjury, which was based on its

decision to credit the testimony of four law enforcement officers over Guadarrama’s

testimony, was not clearly erroneous.

                                                      2
        The judgment of the District Court will be affirmed. This is without prejudice to the

subsequent filing of a motion under § 2255 alleging ineffective assistance of counsel.




                                   __________________________

TO THE CLERK:

        Please file the foregoing Opinion.

                                                         BY THE COURT:




                                                         /s/ Edward R. Becker
                                                         Chief Judge




                                                    3
4